August 18, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                      RICHARD ST. GERMAIN, Appellant

NO. 14-14-00341-CV                          V.

                       ENHUI ST. GERMAIN, Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, Enhui St.
Germain, signed April 9, 2014, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

      We order appellant, Richard St. Germain, to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.